DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest an organic image sensor with limitations “an insulating region comprising a protruding portion that protrudes beyond surfaces of the plurality of first electrodes, wherein the insulating region further comprises an isolation insulating layer that is between the plurality of first electrodes to isolate the plurality of first electrodes from each other, wherein the protruding portion of the insulating region is on the isolation insulating layer and does not overlap the plurality of first electrodes, and wherein a curved surface of the protruding portion overlaps the isolation insulating layer; an organic photoelectric conversion layer on the pixel electrode and the protruding portion of the insulating region” along with other limitations of the claim.
Regarding claim 10, the prior art of record does not disclose or fairly suggest an organic image sensor with limitations “a ridge portion protruding from a surface of the isolation insulating layer that is between the plurality of first electrodes; an organic photoelectric conversion layer on the pixel electrode and the ridge portion;” and “wherein a first thickness, in a direction perpendicular to the semiconductor substrate, of 
Regarding claim 14, the prior art of record does not disclose or fairly suggest an organic image sensor with limitations “an insulating region comprising a first portion that is between the plurality of first electrodes and a protruding second portion that protrudes upwardly beyond respective upper surfaces of the plurality of first electrodes, wherein the organic photoelectric conversion layer is on the pixel electrode and the protruding second portion of the insulating region, and wherein a width of the first portion of the insulating region in a direction parallel to the semiconductor substrate is greater than or equal to a width of the protruding second portion of the insulating region in the direction” along with other limitations of the claim.
The prior art of record are Yamaguchi (US 2015/0054105 A1) (hereinafter referred to as Yamaguchi2015), Yamaguchi (US 2013/0033628 A1) (hereinafter referred to as Yamaguchi2013), Takizawa (US 2011/0032376 A1).
Both Yamaguchi2013 and Yamaguchi2015 disclose an organic image sensor with an organic photoelectric conversion layer.  The sensor in the references includes an insulating region (28 in Yamaguchi2015 and 41 in Yamaguchi2013) that has a protruding portion above the first electrodes, but the organic photoelectric conversion layer of the image sensor this protruding portion.
On the other hand, Takizawa discloses an image sensor with an insulating region (169 in Fig. 11B of Takizawa).  This insulating region has a protruding portion that does 164) into separate layers for each pixel.  So the photoelectric conversion layer would not be able to cover the protruding portion of the insulating region.  Thus, no combination of Takizawa and Yamaguchi2015/2013 could teach all limitations of the claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tuan A Hoang/           Examiner, Art Unit 2822